DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-6 are presented for examination.
Specification
2.	The disclosure is objected to because of the following informalities: 
In specification Par. [0006], the term “The second transmitted is configured to” should change to the second transmitter configure to”. Appropriate correction is required.
Claim Objections
3.	Claims 1-6 are objected to because of the following informalities: 
In claims 1-6, the term “first message”, second message”, first protocol”, and “second protocol” are not defined what is the message and what kind of protocol. In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required.
In claim 1-4, the term “a step A”, “a step B”, “a step C” and “a step D” should be out and should be written as “a transmitting…”,  and “ a receiving…” to make the claim more clear. 
In claim 6, the term "the second transmitted to configured to" should change to the second transmitter configure to”.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 and 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the equipment" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the second transmitted to configured to" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hashimoto  (US 2018/0090987).
Regarding claims 1 and 6, Hashimoto discloses a power management [0113] the power control system) method comprising: 

the power management server managing a facility connected to a power grid ([0069], [0071],  Control device A controls a plurality of power supply/demand adjustment devices E that are connected to power transmission and distribution network), 
the local control apparatus  (apparatus control device D1) provided in the facility (consumer site); 
a step B of transmitting  a second message from the local control apparatus to the equipment according to a second protocol different from the first protocol ([0194],  apparatus control device D1 in which communication unit D1d that differs from communication unit D1a,, uses bidirectional communication to /from  the battery storage); and 
a step C of transmitting a third message from the local control apparatus to the power management server according to the first protocol([0141]-[0150], [[0194], [0150] Control unit D1c transmits the chargeable/dischargeable capacity together with the identification information of its own device to control device C by way of communication unit D1a); 
the third message including specification information specifying a local control element which the equipment is capable of dealing with according to the second protocol, wherein the specification information includes information specifying whether or not the equipment deals with a local control element indicating an operation state requesting setting for the equipment ([ [0087]-([0088],  the status information (the maximum power consumption and minimum power consumption) each of the power supply/demand adjustment devices transmits to control device the status information and the identification information of the device).

Regarding claim 2-4, Hashimoto discloses a step D of receiving by the local control apparatus from the equipment, a command including a list of local control elements which the equipment is capable of dealing with according to the second protocol (Fig. 4-5, list of the chargeable/dischargeable, adjustment power amount of the power storage device ), wherein the specification information includes the list of local control elements which the equipment is capable of dealing with according to the second protocol (Fig. 4), identifying a release of the second protocol which the equipment deals with and indicating whether or not the equipment deals with a local control element defined as an option in the second protocol ([ [0087]-([0088],  the status information (the maximum power consumption and minimum power consumption) each of the power supply/demand adjustment devices transmits to control device the status information and the identification information of the device).


Regarding clam 5, Hashimoto discloses local control apparatus control device 8) comprising: 
a receiver (communication unit 803) configured to receive a first message from a power management server (power control device 7) according to a first protocol ([Fig.9, the apparatuses control device 6 communicating with power control device 7 with commination network), the power management server managing a facility connected to a power grid ([0226] Power control device 7 generates operation control information for controlling storage batteries 9 for each apparatus control device 8); and 
a transmitter configured to transmit a second message to an equipment according to a second protocol different from the first protocol (Fig. 9, 10 and 15, [0249]-[0255], , the apparatus control device/control unit 805 communicating with storage battery 9, the operation control information) , the equipment provided in the facility (Fig. 9-10,  the battery storage 9 is in the consumer site) , 

 the third message including specification information specifying a local control element which the equipment is capable of dealing with according to the second protocol (0249], Fig. 11A & B, 12A, operation control information, and indexes, charge/ discharge and determine the usage information of the that has been transmitted from power control device 7 )
 the specification information includes information specifying whether or not the equipment deals with a local control element indicating an operation state requesting setting for the equipment (  
[0276], Control unit 704 generates the DR1 allotment information of each storage battery 9 that executes DR application 1 so as to satisfy the relation between the integrated value of frequency deviation and the output of the storage battery group shown by the DR1 charge/discharge gain line).
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 



Conclusion
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burstall related to a power distribution control system having a string of power assets comprising at least two different power assets selected from sources, stores and responsive loads is disclosed. The assets and associated local routers communicate with a central server and attempt to fulfil high level aims of the server by negotiating times and quantities of power transfer between themselves. Preferably a database stores parameters in relation to the power assets.

Forbes Jr related to Grid elements are transformed into active grid elements following initial registration of each grid element with the system, preferably through network-based communication between the grid elements and a coordinator, either in coordination with or outside of an IP-based communications network router.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.